UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2007 ALLIANCEBERNSTEIN L.P. (Exact name of registrant as specified in its charter) Delaware 000-29961 13-4064930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York 10105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2. Financial Information Item 2.02. Results of Operations and Financial Condition. AllianceBernstein L.P. (“AllianceBernstein”) is furnishing the news release it issued on April 25, 2007 concerning financial and operating results for the quarter ended March 31, 2007 (“Earnings Release”).The Earnings Release is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing its First Quarter 2007 Review, dated April 25, 2007 (“Review”).The Review is attached hereto as Exhibit 99.02. AllianceBernstein is furnishing a transcript of its conference call with analysts relating to financial and operating results for the quarter ended March 31, 2007 (“Transcript”).The call took place on April 25, 2007.The Transcript is attached hereto as Exhibit 99.03. Section 7. Regulation FD Item 7.01. Regulation FD Disclosure. AllianceBernstein is furnishing the Earnings Release, which is attached hereto as Exhibit 99.01. AllianceBernstein is furnishing the Review, which is attached hereto as Exhibit 99.02. AllianceBernstein is furnishing the Transcript, which is attached hereto as Exhibit 99.03. Section 9. Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.01 Earnings Release. 99.02 Review. 99.03 Transcript. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCEBERNSTEIN L.P. Dated:April 26, 2007 By: /s/ Robert H. Joseph, Jr. Robert H. Joseph, Jr. Senior Vice President and Chief Financial Officer
